MEMORANDUM **
Kenneth A. Friedman, a Nevada state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action against defendants as barred by Heck v. Humphrey, 512 U.S. 477, 114 *631S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir.2007), and we affirm.
To the extent that Friedman’s action challenged the validity of his state court convictions, the district court correctly dismissed it. See Heck, 512 U.S. at 486-87, 114 S.Ct. 2364 (explaining that “civil tort actions are not appropriate vehicles for challenging the validity of outstanding criminal judgments”). To the extent that Friedman’s action did not challenge the validity of his convictions, Friedman did not establish a genuine issue of material fact that defendants violated a right under federal law. Summary judgment was properly granted. See Bias v. Moynihan, 508 F.3d 1212, 1218 (9th Cir.2007) (“In opposing summary judgment, a nonmoving party must go beyond the pleadings and ... designate specific facts showing that there is a genuine issue for trial.”) (internal quotation marks and citation omitted).
Friedman’s remaining contentions lack merit.
Friedman’s motion for appointment of counsel, filed May 7, 2008, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.